MEMORANDUM **
Lakhwinder Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals (“BIA”) decision that affirmed the ruling of an Immigration Judge (“IJ”) denying his application for asylum, withholding of removal, and relief *235under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA summarily affirms the IJ’s decision, we review the IJ’s decision as the final agency action. See Zehatye v. Gonzales, 453 F.3d 1182, 1184 (9th Cir.2006). We review for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
The IJ found Singh to be incredible and therefore denied his asylum and withholding of removal claims. Because Singh’s testimony contained inconsistencies that went to the heart of his claim, and because Singh failed to present easily available, non-duplicative corroborating evidence to establish his identity, substantial evidence supports the IJ’s finding. See Chebchoub, 257 F.3d at 1043, 1044-45.
Substantial evidence supports the denial of Singh’s CAT claim because he did not establish that it was more likely than not that he would be tortured if he returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.